Exhibit 10.5

SPS COMMERCE, INC.

2010 EQUITY INCENTIVE PLAN

Restricted Stock Unit Award Agreement

SPS Commerce, Inc. (the “Company”), pursuant to its 2010 Equity Incentive Plan
(the “Plan”), hereby grants an award of restricted stock units (“Units”) to you,
the Participant named below. The terms and conditions of this restricted stock
unit Award are set forth in this Restricted Stock Unit Award Agreement (the
“Agreement”), consisting of this cover page and the Terms and Conditions on the
following pages, and in the Plan document which is attached. To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.

 

Name of Participant: **[                                    ]    Number of
Units: **[            ]    Grant Date:                     , 20         Vesting
Schedule:    Vesting Dates    Number of Units that Vest

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding the grant to you of the number of Units specified in the table
above.

 

PARTICIPANT:    SPS COMMERCE, INC.      By:                             
                                         
                                               
Title:                                                                      
                                        

 



--------------------------------------------------------------------------------

SPS Commerce, Inc.

2010 Equity Incentive Plan

Restricted Stock Unit Award Agreement

Terms and Conditions

 

1. Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement and the Plan, an Award of the number
of Units specified on the cover page of this Agreement, each representing the
right to receive one Share of the Company’s common stock. The Units granted to
you will be credited to an account in your name maintained by the Company. This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured obligation of the
Company.

 

2. Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than by will
or the laws of descent and distribution. Any attempted transfer in violation of
this Section 2 shall be of no effect and shall result in the forfeiture of all
Units. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 4
until satisfaction of the vesting conditions set forth in Section 3.

 

3. Vesting of Units.

(a) Scheduled Vesting. If you remain a Service Provider to the Company or any of
its Affiliates continuously from the Grant Date specified on the cover page of
this Agreement, then the Units will vest in the numbers and on the dates
specified in the Vesting Schedule on the cover page of this Agreement.

(b) Accelerated Vesting. **[Notwithstanding Section 3(a), if and to the extent
this Award is continued, assumed or replaced in connection with a Change in
Control that constitutes a Corporate Transaction as provided in Section 12(b)(1)
of the Plan, and if within one year after the Corporate Transaction you
experience an involuntary termination of Service for reasons other than Cause,
then this Award shall immediately become vested in full.] Vesting of the Units
may be accelerated during the term of the Award under the circumstances
described in Sections 12(b)(2) and 12(c) of the Plan, and at the discretion of
the Committee in accordance with Section 3(b)(2) of the Plan.

 

4. Effect of Termination of Employment. Except as otherwise provided in
accordance with Section 3(b), if you cease to be a Service Provider prior to the
Vesting Date(s) specified on the cover page of this Agreement, you will forfeit
all unvested Units.

 

5.

Settlement of Units. After any Units vest pursuant to Section 3, the Company
shall, as soon as practicable (but no later than March 15 of the year following
the calendar year in which such Units vest), cause to be issued and delivered to
you, or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit. Delivery of the shares
shall be effected by the issuance of a stock certificate to you, by an
appropriate entry in the stock register maintained by the Company’s transfer
agent with a

 

2



--------------------------------------------------------------------------------

notice of issuance provided to you, or by the electronic delivery of the shares
to a brokerage account you designate, and shall be subject to the tax
withholding provisions of Section 6 and compliance with all applicable legal
requirements, including compliance with the requirements of applicable federal
and state securities laws, and shall be in complete satisfaction and settlement
of such vested Units.

 

6. Tax Consequences and Withholding. As a condition precedent to the delivery of
Shares in settlement of the Units, you are required to pay to the Company, in
accordance with Section 14 of the Plan, the amount of any required domestic or
foreign tax withholding obligations, including any social security or social
insurance obligation (“Tax Withholding Obligations”). You hereby authorize the
Company to withhold from payroll or other amounts payable to you any sums
required to satisfy such Tax Withholding Obligations. Prior to each Vesting
Date, you must make arrangements acceptable to the Company for payment of any
Tax Withholding Obligations, which may include to the extent permitted by the
Company (i) delivering Shares you already own or having the Company retain a
portion of the Shares that would otherwise be delivered to you, in either case
with an aggregate Fair Market Value equal to the minimum required amount of Tax
Withholding Obligations, or (ii) the establishment of a “10b5-1 Plan” pursuant
to which a brokerage firm acceptable to the Company is authorized to sell on
your behalf in the open market at the then prevailing market price(s) as soon as
practicable on or after the applicable Unit vesting date the minimum whole
number of Shares from the Shares issuable to you in settlement of the vested
Units as is determined to be sufficient to generate cash proceeds adequate to
satisfy such Tax Withholding Obligations.

 

7. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a shareholder of the Company’s common stock. You will not have any
of the rights of a shareholder of the Company in connection with the grant of
Units subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5.

 

8. Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

9. Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

10. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

11. Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.

 

12. Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).

 

3



--------------------------------------------------------------------------------

13. Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed. This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy.

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

4